DETAILED ACTION
	Claims 28-47 are presented for examination. Claims 1-27 are cancelled.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 5/12/20 has been considered by the examiner.

Drawings
The drawings are objected to because descriptive labels other than numerical are needed for figures 9-10.  See 37 CFR 1.84(o).  A proposed drawing correction or corrected drawings are required in reply to the Office action to avoid abandonment of the application.  The shading in figures 4 and 6 is not clear and may not reproduce clearly.  See 37 CFR 1.84 (l) and 37 CFR 1.84 (m).
The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:



Claims 28-47 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 28, 29, 33-35, 41, 44-47 recite the term JTAG. It would appear the Applicants are claiming a standard for boundary scan by using the acronym JTAG. However, JTAG is not a standard at all, but stands for Joint Test Action Group which is the group that came up with the idea for standardizing the interface not the specifications that define the interface. This renders these claims indefinite because when a standard is claimed the Applicants must use a designation such as "IEEE XXX" which refers to an approved IEEE Standards project or "IEEE Std XXX-19XX" refers to an approved standard. A year must be present to designate the year of the standard because standards are subject to changes and updates. Standards can be found in the IEEE website. 
The examiner would like to point out that in paragraph [078, 0176] mention IEEE standards 1149 and 1532. Paragraph [0144, 0170, and 0234] recite IEEE 1149, paragraph [0152, 0177, and 0203] mentions IEEE 1149.1, and paragraph [0169] recites IEEE 1532. However the examiner would like to point out that there are several IEEE 1149 standards as shown below:
1149.1 - IEEE Standard Test Access Port and Boundary-Scan Architecture
1149.4 - IEEE Standard for a Mixed-Signal Test Bus


1149.6 - IEEE Standard for Boundary-Scan Testing of Advanced Digital Networks
1149.7 - IEEE Standard for Reduced-Pin and Enhanced-Functionality Test Access Port and Boundary-Scan Architecture
1149.8.1 - IEEE Standard for Boundary-Scan-Based Stimulus of Interconnections to Passive and/or Active Components
1149.10 - IEEE Standard for High-Speed Test Access Port and On-Chip Distribution Architecture

	Since the specification only mentions 1149.1 the examiner will assume that this is the standard that applicant intends. The IEEE website does mention the 1532 Standard however this standard appears to be inactive or withdrawn. See below:

1532 - IEEE Standard for In-System Configuration of Programmable Devices
Inactive
Withdrawn1532-2002 - IEEE Standard for In-System Configuration of Programmable Devices
Superseded
1532-2001 - IEEE Standard for In-System Configuration of Programmable Devices

	Therefore the examiner will assume that this is not the standard that is being claimed.

As per claims 28, 35, and 45, it is not clear to the examiner how the interface (or the RISC clm 45) can be “in the array of memory cells” nor how it can include a “boundary scan architecture” as figure 2 shows the array being separate although connected to the interface. 
Also the independent claims 28, and 35 recite that the memory array has an “independent structure” (although it does not recite what the structure is independent from – the examiner will take this as being a single die - defined in paragraph [027] of the present specification). 
	Further the claimed “couple of bits” in claims 28, 35, and 45 is not clear. As a general rule in the art bits are data represented as “1” or “0” stored in a memory. However in the present specification the term appears to be used interchangeably with a memory location. The examiner is not clear as to whether there are 2 bits of data stored in the instruction register or 2 memory locations in the instruction register to indicate a TDI signal. The term “bits” as used in the claims 28, 31, 32, 35-39, and 43 is also unclear for the same reasoning.

	Dependent claims 29-34, 36-44, and 46-47 are directly or indirectly dependent on the rejected independent claims above. As such these claims inherit the 35 U.S.C. 112 
Clarification of each of the above issues is required in order to perform a proper search and comparison with the prior arts.

The examiner invites applicant to call and schedule an interview prior to responding to this office action if applicant believes it would be helpful to discuss the claim language required to overcome the rejections above.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

US Pub 2006/0195739 to O'Brien teaches boundary-scan cells configured as a parallel-in, parallel-out shift registers. A parallel load operation, referred to as a “capture” operation, and a parallel unload operation called an “update” operation. Additional features include a finite-state machine TAP controller having inputs coupled to TCK, TMS, and optionally, TRST. An n-bit Instruction Register (IR) is provided to hold a current instruction. A 1-bit bypass register (Bypass) is provided, and optionally, a 32-bit Identification Register (Ident), capable of being loaded with a permanent device identification code.


US Pub 2003/0163773 to O'Brien teaches connecting instruction registers of the devices between their respective TDI and TDO pins. This is achieved by placing a predetermined sequence of values on the TMS control line that is coupled in parallel to the TAP controller of each device. Next, load the appropriate instructions into the various IRs through the scan path that now serially connects them to one another. Then, values are placed on TMS line to cause each TAP controller to issue control-signal values that transfer the values in the shift sections of the IRs to hold sections where they become the "current" instruction. 
US Pub 2009/0249136 to Halstvedt et al. teaches methods using a boundary scan interface to permit a sequential block of data to be efficiently written to or read from a microcontroller system during testing and/or debugging.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CYNTHIA H BRITT whose telephone number is (571)272-3815.  The examiner can normally be reached on Monday - Thursday 8-5.


If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, April Blair can be reached on 571-270-1014.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


CYNTHIA H. BRITT
Primary Examiner
Art Unit 2111